                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DMSION
                                  No. 5:16-CR-111-D
                                  No. 5:18-CV-585-D


MARK ANTHONY DAYE,                               )
                                                 )
                                  Petitioner,    )
                                                 )
                      v.                         )                  ORDER
                                              )
UNITED STATES OF AMERICA,                     )
                                              )
                                  Respondent. )


        On December 13, 2018, Mark Anthony Daye ("Daye") moved pursuant to 28 U.S.C. § 2255

to vacate, set aside, or correct his 262-month sentence [D.E. 508]. On May 8, 2019, the government

moved to dismiss two ofthe three claims in Daye's motion [D.E. 522], and filed a memorandum in

support [D.E. 523]. On September 4, 2019, Daye responded in opposition and r~uested an

evidentiary hearing [D.E. 533]. On Augustl4, 2020, the court granted the government's motion to

·dismiss in part, dismissed two ofDaye's claims under section 2255, permitted his claim that his

counsel failed to file a notice of appeal to proceed, and directed Magistrate Judge Numbers to hold

a prompt evidentiary hearing concerning Daye's remaining claim and to issue a memorandum and

recommendation ("M&R"). See [D.E. 556].

        On November 9, 2020, Judge Numbers issued anM&Rrecommendingthatthe court dismiss

Daye' s ineffective assistance of counsel claim that his counsel failed to file a notice of appeal. See

[D.E. 575]. The M&R states that at the evidentiary hearing Daye withdrew his motion concerning

the notice of appeal. Id. Daye also acknowledged that he had completed and signed a form stating

that he had consulted with counsel regarding his right to appeal and had decided not to appeal. See



           Case 5:16-cr-00111-D Document 580 Filed 12/04/20 Page 1 of 3
id. Neither party objected to the M&R.

        "The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F~3d 310, 315 (4th

Cir. 2005) (alteration, emphasis, and quotation omitted); see 28 U.S.C. § 636(b)(1 ). Absent a timely

objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat

there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 315.

        After reviewing the record, the court is satisfied that there is no clear error in the M&R.

Accordingly, the court adopts the finding and conclusions in the M&R.

        On November 30, 2020, Daye filed a pro se motion for a copy of the November 9, 2020

hearing transcript. See [D.E. 579].      Although a court reporter transcribed Daye's evidentiary

hearing, the court reporter did not prepare a transcript. Moreover, neither party requested a copy of

the transcript.

        "An indigent is not entitled to a transcript at government expense without a showing ofneed,

merely to comb the record in the hope of discovering some flaw." United States v. Shoaf, 341 F.2d

832, 833-34 (4th Cir. 1964). Daye has failed to show a particularized need for the transcript. As

such, the court denies Daye' s motion. Alternatively, to the extent Daye' s motion could be construed

as motion to obtain a transcript without charge, the motion is denied.

        In sum, the court ADOPTS the findings and conclusions in the M&R [D.E. 575], GRANTS

the government's motion to dismiss [D.E. 522], DISMISSES Daye's ineffective-assistance of

counsel claim that his counsel failed to file a notice of appeal [D.E. 508], DISMISSES AS MOOT

Daye's motion for a hearing [D.E. 533], and DENIES Daye's motion for the hearing transcript [D.E.

                                                   2

            Case 5:16-cr-00111-D Document 580 Filed 12/04/20 Page 2 of 3
579]. The court DENIES a certificate of appealability. See 28 U.S.C. § 2253(c); Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473,484 (2000). The clerk

shall close the case.

        SO ORDERED. This _t_ day of December 2020.



                                                     isc.DEVER.ill
                                                     United States District Judge




                                             3

           Case 5:16-cr-00111-D Document 580 Filed 12/04/20 Page 3 of 3
